Ryland, Judge,
delivered the opinion of the court.
This was an indictment founded on the 27th section of the 8th article of the act concerning crimes and punishments, (R. O. 1845, p. 404.) The defendant is charged with betting a pair of boots with James Morrison, on the result of an election which was hodden on the first Monday in August, A. D. 1855, in the county of Greene and state of Missouri, for the office of probate judge, within and for said county; one James Dollison and George W. Mitchell being then. and there candidates for the said office of probate judge ; sai'd election being then and there authorized by the laws of the state of Missouri. The time charged in the indictment, when the bet was made, was the 25th July, 1855.
The defendant, Banfield, appeared and moved to quash the indictment: his motion w;as overruled. He then plead guilty and was fined ten dollars ly the court. He then moved in arrest of judgment, which being overruled, he appealed to this court and now insists upon the insufficiency of the. indictment. We think the indictment substantially good. The public law has created the office of probate judge for Greene county, and fixed the time for electing the probate judge. The first election *462for this office was held on the first Monday in August, A. D. 1847, and the elections are to take place every two years thereafter. Consequently, the first Monday in August, 1855, was the day for said election of probate judge for said county of Greene. The indictment charges that the said election was then and there authorized by the laws of the state of Missouri.
The indictment being good, the judgment of the court below must be affirmed ;
Judge Leonard concurring.